Citation Nr: 1710843	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  14-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of an ophthalmic stroke of the left eye, also claimed as loss of peripheral vision, stroke, and stroke residuals, to include as secondary to the service-connected acquired psychiatric disorder including posttraumatic stress disorder (PTSD), or diabetes mellitus type II with mild diabetic nephropathy. 

2.  Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty August 1966 to May 1969 in the United States Marine Corps, and June 1974 to June 1975 in the United States Navy.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In March 2016, the Board remanded the above-captioned claims for further development.

The Board recognizes that in August 2016, the Veteran filed a timely notice of disagreement (NOD) with an August 2016 rating decision.  However, as September 2016 correspondence indicates the RO responded to the NOD and is actively processing it, remand for the issuance of a statement of the case (SOC) is unnecessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

While the Veteran previously was represented by Vietnam Veterans of America, in September 2016, he properly revoked this representation.  38 C.F.R. § 14.631 (2016).  The revocation was recognized by the RO, and the Veteran was advised that he may file a VA Form 21-22 to appoint a new representative.  He has not done so.  The Board recognizes that the Veteran is presently proceeding pro se.

The electronic filing system contains documents pertinent to the appeal that were associated with the record since the issuance of the August 2016 supplemental statement of the case (SSOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's residuals of an ophthalmic stroke of the left eye is not attributable to service, and was not caused or aggravated by either his service-connected acquired psychiatric disorder including PTSD, or his diabetes mellitus type II with mild diabetic nephropathy. 

2. The Veteran's acquired psychiatric disorder, including PTSD, has not been productive of a disability picture manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.

3.  The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of an ophthalmic stroke of the left eye have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a rating in excess of 30 percent for an acquired psychiatric disorder, including PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service.  38 U.S.C.A. § 1154.  The record indicates that the Veteran was involved in combat during his service in Vietnam.  See, e.g., January 2008 rating decision awarding service connection for PTSD.  However, the provisions of 38 U.S.C.A. § 1154(b) do not apply to the claim for residuals of an ophthalmic stroke of the left eye as it has not been claimed, and the record does not otherwise indicate, that this disorder was incurred while engaging in combat.  

The Veteran has current residuals of an ophthalmic stroke, documented on VA examination in May 2012.  Treatment records indicate the stroke occurred in March 2011.  He seeks secondary service connection for residuals of the stroke, reporting that his service-connected PTSD and/or diabetes mellitus were responsible for causing or aggravating the stroke.

The service treatment records (STRs) lack documentation of pertinent complaints, treatment, or diagnoses.  The Veteran's August 1966 entrance examination is not of record, but on entry into service in June 1974, no abnormalities of the eyes, ophthalmoscopic system, pupils, ocular motitily, or neurological system were noted.  On separation examinations in both May 1969 and June 1975, abnormalities of the eyes, ophthalmoscopic system, pupils, ocular motitily, and neurological system were not found.

VA treatment records show that on March 10, 2011, the Veteran sought emergency room treatment for a headache, visual changes in the left eye, dyspnea, nausea, and vomiting.  A CT scan of the head was normal, but minor microvascular changes were present.  The Veteran reported that his peripheral vision in the left eye had decreased drastically.  While his other symptoms eventually dissipated, his vision did not return to normal.  He was referred for an ophthalmology assessment, and was diagnosed with an embolic ophthalmic stroke.  The ophthalmologist stated that given his chronic atrial fibrillation, he was at risk for additional strokes, and anticoagulation medications were prescribed.   In this regard, the Board notes the Veteran is not service-connected for atrial fibrillation or any cardiac condition.

In a February 2012 private medical report, Dr. S. stated he had reviewed the Veteran's medical file and also consulted with another physician, Dr. B.  He stated that an ophthalmic stroke has the same etiology as a cerebrovascular accident (traditional stroke).  Those etiologies included systemic conditions such as high blood pressure, diabetes, and high cholesterol.  Dr. S. opined that it was less likely than not that the stroke resulted from the Veteran's psychiatric disorder, and stated that Dr. B. agreed with the assessment.

On VA examination in May 2012, the examiner reviewed the claims file, including the opinion of Dr. S.  The examiner agreed with Dr. S. that the ophthalmic stroke was not due to PTSD.  While Dr. S. noted diabetes as a possible cause, the examiner  opined that it was more likely that the stroke was caused by atrial fibrillation.  His review of the records indicated that the Veteran was not on sufficient anticoagulation therapy at the time of his stroke.  The examiner additionally opined that Type II diabetes mellitus and PTSD do not cause or aggravate atrial fibrillation.

On VA examination in April 2016, the examiner reviewed the claims file, including the prior medical opinions.  She opined that it was less likely than not that the ophthalmic stroke was caused by the Veteran's service-connected psychiatric disorder or diabetes.  Neither of these disabilities cause a stroke.  Diabetes is a risk factor, meaning there is a correlation between having diabetes and an increased risk of a stroke.  The correlation is not fully understood and a risk factor does not mean a cause.  To the contrary, however, atrial fibrillation is a disease known to cause strokes.  This occurs due to a blood clot or thrombus, and the process of such an  occurrence is fully understood.  On the matter of aggravation, the examiner opined that it was less likely than not that the ophthalmic stroke was aggravated by the Veteran's service-connected psychiatric disorder or diabetes.  Neither of these disabilities aggravates strokes.  She explained that while diabetes may be a risk factor for having a stroke, again meaning simply that there is a correlation between having diabetes and an increased risk of stroke, it does not worsen an existing stroke.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The evidence does not show that the current ophthalmic stroke is related to the Veteran's active military service or caused or aggravated by his service-connected psychiatric condition or diabetes.  The evidence does not show that a chronic disability was incurred in service.  The ophthalmic stroke was not shown until many years after service discharge.  The medical opinion evidence is also persuasive.  The examiners addressed the Veteran's contentions of secondary service connection, but opined that his stroke was not caused or aggravated by the service-connected psychiatric disability or diabetes.  Inadequately treated chronic atrial fibrillation, a non-service connected condition, was identified as the most likely cause for the Veteran's stroke, based on records showing insufficient anticoagulation therapy at the time the stroke occurred.  The examiners based their conclusions on an examination of the claims file and the Veteran's diagnostic reports.  They reviewed and accepted the Veteran's reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

The VA examiners did not provide an opinion on the matter of direct service connection.  However, in addition to the lack of any evidence linking the disorder to service, the evidence does not show that the ophthalmic stroke was incurred during service.  While other medical conditions were diagnosed and treated during service, the STRs do not document any pertinent complaints or diagnoses.  On separation examinations, the Veteran's eyes and neurological system were normal.  The record is clear that the ophthalmic stroke took place many years after service, in March 2011.  As there were no relevant complaints, treatment, or diagnoses in service, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.)  The standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006) are not met here.  Consequently, VA is under no duty to afford the Veteran a further VA examination addressing direct service connection.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Board has further considered the matter of service connection based on herbicide agent exposure.  The record shows the Veteran served in Vietnam from March 8, 1967 to September 23, 1968, and VA has already established that the Veteran is  presumed to have been exposed to herbicide agents.  See., e.g., January 2008 rating decision awarding service connection for diabetes mellitus.  An ophthalmic stroke is not a disorder presumed to be associated with herbicide agent exposure.  See 38 C.F.R. § 3.309(e), but the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board has considered that VA examiners did not provide an opinion regarding a direct relationship between herbicide agent exposure in service and his current ophthalmic stroke residuals.  However, any error in this regard is harmless.  The examiners reviewed the entire claims file, including records documenting and discussing his Vietnam service, but identified another etiology for the ophthalmic stroke, namely, atrial fibrillation.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Moreover, the record does not indicate any etiological relationship between the Veteran's ophthalmic stroke and his herbicide agent exposure.  Thus, neither direct nor presumptive service connection is warranted for the ophthalmic stroke residuals as due to herbicide agent exposure.

To the extent the opinion of Dr. S. indicates a connection between the Veteran's stroke and his service-connected diabetes, the Board finds the opinion to be of low probative value as it is not specific.  Rather, Dr. S. identified several medical etiologies for strokes, including high blood pressure and high cholesterol, in addition to diabetes.  He did not identify the specific cause of the stroke in this case, but generally attributed a number of medical conditions to cerebrovascular accidents and ophthalmic strokes.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Aside from the February 2012 report of Dr. S., the only other evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions of secondary service connection are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.  

The VA examiners were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the current symptoms were not related to the service-connected psychiatric disability or diabetes.  Another etiology, atrial fibrillation, was identified.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.  In addition, the Veteran lacks the medical expertise to discuss the complex medical relationship between residuals of stroke and the service-connected disabilities.  

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable to the claim.

Higher Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, a staged rating is not warranted for the Veteran's psychiatric disability.

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a January 2008 rating decision, service connection for the psychiatric disability was granted.  The Veteran was assigned a noncompensable rating, effective July 11, 2007.

In December 2008, the RO awarded a higher rating of 30 percent, effective July 11, 2007.  A rating in excess of this was denied in a May 2009 rating decision.

In September 2011, a temporary total rating was granted, effective August 17, 2011.  The 30 percent rating was resumed from November 1, 2011.  In a March 2012 decision, the temporary 100 percent rating was extended to December 31, 2011; the 30 percent rating was resumed from January 1, 2012.  Given this, evidence from August 17, 2011 to December 31, 2011 will not be considered as the veteran was already in receipt of the maximum rating allowed during that time.

In the October 2012 rating decision on appeal, a rating in excess of 30 percent was denied.

In March 2016, the Board remanded the claim for further development.

Once a Veteran has been diagnosed with a service-connected psychiatric disability, VA reviews his medical history to determine how significantly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  

Pursuant to 38 C.F.R. § 4.130, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the GAF scores assigned by medical providers will be discussed.  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

On VA examination in January 2012, the Veteran reported having been married once with other failed relationships.  He reported that he attempted to choke his girlfriend in his sleep on one occasion.  As for friends, he reported that he socialized at the VFW.  He had recently been in a car accident after driving while intoxicated.  He reported that physical problems prevented employment, and that he would have difficulty working around others.  He had an extensive legal history and had spent much of his adult life in prison for robbery convictions, parole violations, and driving under the influence (DUI).  The Board notes that treatment records indicate that his extensive incarcerations appear also due to domestic violence and attempted murder charges.

On examination, the Veteran's symptoms consisted of anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  He had no other symptoms attributable to PTSD.  He could manage his financial affairs.  The examiner noted that the Veteran had prior psychiatric hospitalizations.  The Board notes that these occurred while he was receiving a temporary total rating.  He was hospitalized again after his period of temporary total rating, but the hospitalization was for physical problems.  

The examiner diagnosed PTSD and antisocial personality disorder.  The examiner stated that the disorders were distinguishable, and that the antisocial personality disorder was manifested by a failure to follow societal rules, leading to his incarcerations and chemical/alcohol abuse.  

The examiner selected the "severity statement" corresponding to a 30 percent rating, namely, that the service-connected psychiatric disorder caused occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  He was intellectually capable of understanding, remembering, and carrying out simple directions.  While he might experience some social discomfort, he was able maintain the brief and superficial contact with others needed for many types of low skilled work.  He might have some reduction of concentration and pace secondary to his exaggerated startle response and non-restorative sleep, but he appeared capable of completing simple tasks in a timely manner without the need for inordinate supervision.  He had reduced stress tolerance suggesting he may do best in a setting where he need not set goals, make numerous decisions, or respond to frequent changes.  He was assigned a GAF score of 55 for his PTSD symptoms.

On VA examination in June 2014, the Veteran was noted to be incarcerated.  He was married bus separated from his wife due to being in prison.  He reported having no friends, but the examiner noted he appeared to have the social skills required for at least brief and superficial contact with others.  He reported having problems dealing with authority.  His work history was unchanged from the last examination, and he reported he could not work due to physical and psychological problems.

On examination, the Veteran's symptoms consisted of anxiety, suspiciousness, panic attacks occurring weekly or less often, and chronic sleep impairment.  He had no other symptoms attributable to PTSD.  He could manage his financial affairs.  His speech was normal.  He was alert and oriented.  He had mild weaknesses in concentration and memory.  His cognitive deficits were mild and possibly secondary to a long history of alcohol abuse.   His affect was full and appropriate.  His mood was anxious.  His memory was weak but functionally intact.  His thinking was logical and goal oriented.  There was no thought disorder.

The Veteran was diagnosed with PTSD and antisocial personality disorder.  The examiner stated that the disorders were distinguishable, and that his PTSD symptoms included nightmares, an exaggerated startle response, intrusive thoughts, hypervigilance, avoidance of reminders of the traumas, and survivor guilt.  The examiner attributed the Veteran's lengthy legal history and incarcerations to his antisocial personality disorder.  

The examiner selected the severity statement corresponding to a 30 percent rating, namely, that the service-connected psychiatric disorder caused occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The examiner opined that the symptoms of PTSD were mild to occasionally moderate. 

On VA examination in April 2016, the Veteran was noted to be incarcerated.  He was married.  He reported getting along ok with others, but that he did not have close emotional ties with others.  His work history was the same and he was not working in the prison setting.  The examiner stated it was likely that his past work difficulties were due to his personality style and lack of a work ethic, which are not service-connected.  His PTSD did not prevent all type of employment.

On examination, he demonstrated some memory weaknesses.  He was polite and courteous and demonstrated reasonable social skills.  His symptoms consisted of anxiety, chronic sleep impairment, and disturbances of motivation and mood.  There were no other symptoms attributable to his PTSD.  He could manage his financial affairs.  His speech was normal and he was oriented.  Grooming and hygiene were satisfactory.  His affect was full and appropriate.  He had a weak memory.  His thinking was logical and goal-oriented, and there was no thought disorder. 

The Veteran was diagnosed with PTSD antisocial personality disorder, and an alcohol use disorder.  The examiner selected the severity statement corresponding to a 30 percent rating, namely, that the service-connected psychiatric disorder caused occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The examiner stated there was no change in symptom severity when comparing past examinations.  The Veteran would do best at work that demanded only brief and superficial contact with others.  He would do best at simple, repetitive work that would not require much in the way of decision making or require him to respond to frequent changes. He was capable of engaging in unskilled work at competitive levels if so motivated. 

Treatment records from 2015 and 2016 document intermittent suicidal thoughts and plans.  For example, November 2015 records document the Veteran's statement that he was considering suicide as a solution to homelessness, and other threats of suicide should his narcotics be tapered or discontinued.  In January 2016, he reported a plan to overdose on insulin.  The treatment records also document other occasions in which suicidal thought were denied.  

Additionally, treatment records document GAF scores obtained on several occasions, including 60 in January 2011, 58 in February 2011, 56 in March 2011, 55 and 59 in April 2011,  and 58 in March 2012.

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent at any point during the appeal period.  Significantly, on each of three occasions in which he was examined during the appeal, the VA examiner selected the severity statement corresponding to a 30 percent rating at the exclusion of the severity statements corresponding to higher ratings.  Moreover, the symptoms consistently attributable to the Veteran's service-connected psychiatric disability, including anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss, fall squarely under the requirements for a 30 percent rating.

The Board has carefully considered the Veteran's lengthy history of incarceration related to convictions for violent crimes.  Symptoms contemplated by higher ratings include impaired judgment, impaired impulse control, gross impairment in thought processes or communication, grossly inappropriate behavior, and a persistent danger of hurting self or others.  While this symptomatology could be implicated by his incarceration history, the incarceration history has been specifically attributed to his non-service connected antisocial personality disorder and there is no evidence to the contrary.  Further, no VA examiner or other provider has found that his service-connected psychiatric disability is manifested by these symptoms; rather, these symptoms were excluded as manifestations, and other symptoms were selected, by the VA examiner on each occasion.

Other symptoms contemplated by higher ratings have also been shown in the evidence.  Nonetheless, the Board still does not find that the Veteran's overall disability picture warrants the assignment of a higher rating.  For example, under the 50 percent rating criteria, he has demonstrated disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and some memory impairment.  Mood disturbances and memory problems, however, are also contemplated by the 30 percent rating criteria.  Difficulty in establishing and maintaining effective work and social relationships were found only on VA examination in January 2012, but were excluded from the findings on VA examination in June 2014 and April 2016; as such, the preponderance of the evidence is against a higher rating based on this symptom.  Under the 70 percent rating criteria, he has demonstrated suicidal ideation, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships were found only on VA examination in January 2012, but were excluded from the findings on VA examination in June 2014 and April 2016; again, the preponderance of the evidence is against a higher rating based on this symptom.  The Board has carefully considered the Veteran's suicidal ideation.  However, it is intermittently and inconsistently demonstrated in the treatment records, and no VA examiner found the presence of suicidal ideation on examination.  Given this, and in the absence of other criteria contemplated by any higher rating, the preponderance of the evidence is against a rating in excess of 30 percent.

Moreover, the remainder of the criteria contemplated by the higher ratings have not been shown.  Under the 50 percent criteria, the evidence does not show a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  Under the 70 percent rating criteria, the evidence does not show obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant. near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  Under the 100 percent rating criteria, the evidence does not show persistent delusions or hallucinations, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

The Veteran's GAF scores have ranged from 55 to 60, indicative of moderate impairment.  To the extent this may implicate a rating in excess of 30 percent, the June 2014 VA examiner specifically described the disability as mild to occasionally moderate, and on each VA examination the severity statement corresponding to a 30 percent rating was selected.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board find's the Veteran's overall symptomatology attributable to his service-connected disability most closely approximates the level of severity contemplated by a 30 percent rating.  

In reaching these determinations, the Board has considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The VA examination reports are adequate for adjudication as the examiners reviewed the claims file, considered the Veteran's history, and set forth objective findings necessary for adjudication.  The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned.  

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his psychiatric disability results in any symptoms not contemplated by the rating schedule.  That is, his psychiatric symptoms are fully encompassed within the meaning of the General Rating Formula for Mental Disorders.  Therefore, no further discussion of an extraschedular rating is required.

For all the foregoing reasons, the Board finds no basis for the assignment of a higher rating at any point in the appeal period.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a higher rating, the doctrine is not for application.  

Should the Veteran's service-connected psychiatric disability worsen in the future, he is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time. 

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

The Veteran's claim for a TDIU was filed in 2011.  Throughout the appeal period, he has been service-connected for the following disabilities:  psychiatric disability (30 percent disabling), diabetes with mild diabetic nephropathy (20 percent disabling), peripheral neuropathy of the left leg associated with diabetes (20 percent disabling), peripheral neuropathy of the right leg associated with diabetes (20 percent disabling), peripheral artery disease of the right leg associated with diabetes (20 percent disabling), fracture of the right little finger (noncompensable), erectile dysfunction (noncompensable), and peripheral artery disease of the left leg associated with diabetes (noncompensable).  His combined rating has been 70 percent since December 28, 2010.  As for the requirement of having one disability ratable at 40 percent or more, the applicable rating decisions indicate that the peripheral neuropathies and peripheral artery disease arise from a common etiology, diabetes.  Combining the ratings assigned for the Veteran's diabetes, peripheral neuropathies, and peripheral artery disease yields a rating higher than 40 percent which may be considered as one disability.  38 C.F.R. §§  4.16, 4.25. Thus, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have been met for the entire appeal period.

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.")  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record shows that the Veteran received a general educational diploma (GED).  He has reported difficulty in the military following orders and showing up for duty, although he was honorably discharged from each period of service.  Shortly after discharge, in 1976, he was incarcerated and he essentially remained incarcerated throughout his adult life.  He performed some short-term work at a tire factory and in construction after service.  He has been unemployed for the duration of the appeal period.

On VA psychiatric examination in January 2012, the examiner opined that the service-connected disability caused occupational impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was intellectually capable of understanding ,remembering, and carrying out simple directions.  While he might experience some social discomfort, he was able maintain the brief and superficial contact with others need for many types of low skilled work.  He might have some reduction of concentration and pace secondary to his exaggerated startle response and non-restorative sleep, but he appeared capable of completing simple tasks in a timely manner without the need for inordinate supervision.  He had reduced stress tolerance, suggesting he may do best at work where he need not set goals, make numerous decisions, or respond to frequent changes.

On VA general examination in January 2012, the examiner opined that the Veteran's diabetes and its associated complications did not impact his ability to work.  He opined that the same disabilities in an average worker, without regard to age, would less likely than not cause difficulty with prolonged weight bearing activities, including standing, walking, or bending.  The worker would less likely than not have difficulty with pushing, pulling, lifting, carrying or working overhead. There was no objective evidence to suggest any impact on the ability to sit, drive, communicate, follow instructions, remember, concentrate, interact with coworkers and clients, and/or perform other sedentary social/occupational activities.  The examiner stated the Veteran should be considered for participation in work activities that uplift humanity and encourage dignity and importance.

On VA examination for diabetes and its residuals in June 2014, the examiner opined that the Veteran's diabetes and its associated complications did not impact his ability to work.  He opined that the Veteran would be able to perform sedentary and partial-sedentary tasks associated with employment, if he chose to do so.  He was not limited in the ability to sit, stand for short periods, walk for short distances, hold, bend, lift light loads, carry, or operate office machinery.  He was capable of communication and following instructions, if he desired.  He was capable of using judgment, and interacting for short periods with coworkers and/or customers.  

On VA psychiatric examination in June 2014, the examiner opined that the service-connected disability caused occupational impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

On VA kidney examination in July 2014, the examiner opined that the diabetic nephropathy did not impact his ability to work.

On VA psychiatric examination in April 2016, the examiner opined that the service-connected disability caused occupational impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran would do best at work that demanded only brief and superficial contact with others.  He would do best at simple, repetitive work that did not require much in the way of decision making or responding to frequent changes.  He was capable of engaging in unskilled work at competitive levels if so motivated. 

On VA examinations in July 2016 for diabetes and its residuals, the examiners opined that the Veteran's diabetes and its associated complications did not impact his ability to work.  The examiners stated there was no objective clinical  indicating significant impairment preventing gainful sedentary employment considering the service connected conditions alone.

On VA general examination in August 2016, the examiner opined that the Veteran would be able to perform sedentary and partial-sedentary tasks associated with employment, if he chose to do so.  He was not limited in the ability to sit, stand for short periods, walk for short distances, hold, bend, lift light loads, carry, or operate office machinery.  He was capable of communication and following instructions, if he desired.  He was capable of using judgment, and interacting for short periods with coworkers and/or customers.  

Additionally, as described above, the Veteran's GAF score has been obtained during the appeal.  His scores have generally ranged between 55 and 60, indicating moderate symptoms.  

The preponderance of the evidence is against the assignment of a TDIU at any point in the appeal period.  Most significantly, there has been no finding that the Veteran's service-connected disabilities have rendered him unable to secure or follow substantially gainful employment; the evidence is consistently to the contrary.  He has been found capable of both physical and sedentary employment on numerous occasions.  Also, the psychiatric examiners in the course of the appeal each indicated there was not total occupational impairment due to psychiatric symptoms.  Additionally, the GAF scores obtained do not indicate complete occupational impairment.  

As the VA opinions contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The preponderance of this evidence does not support a finding of an inability to secure or follow substantially gainful employment due to service-connected disabilities.

The only other evidence to the contrary of the VA examination reports is the admissible and believable lay evidence.  However, the VA examiners were medical professionals who reviewed the claims file and considered the reported history, including the Veteran's own lay assertions.  The examiners used their expertise in reviewing the facts of this case and did not determine that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As the examiners reached their conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements and those of his family, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The above evidence reflects that the weight of the evidence is against a TDIU as it indicates that the Veteran's service-connected disabilities do not produce unemployability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  The duty to notify, to include regarding secondary service connection, was satisfied by April 2011, September 2011, December 2011, February 2012, April 2012, and March 2013 letters. 
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

With regard to the claim for a TDIU, a single opinion on the combined effects of all of the Veteran's service connected disabilities was not obtained.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in a claim for TDIU.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one, it is a determination for the adjudicator.  Id.   The need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis, and here, the record is sufficient for deciding the claim without remand.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

The Board is further satisfied that the RO substantially complied with its March 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271   (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ obtained updated VA and private medical records, and provided VA examinations responsive to the Board's inquiries.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for residuals of an ophthalmic stroke of the left eye, also claimed as loss of peripheral vision, stroke, and stroke residuals, is denied. 

A disability rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD, is denied. 

A TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


